EXHIBIT 10.21

 

NCR DIRECTORS COMPENSATION PROGRAM

2004 SUMMARY

 

The Committee on Directors and Governance (the “Committee) of the Board of
Directors (“Board”) of NCR Corporation (“NCR” or the “Company”) adopted the NCR
Director Compensation Program (the “Program”) on April 29, 2003, a copy of which
is filed as Exhibit 10.3 to the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2003 (the “Report”), pursuant to its authority under the
NCR Management Stock Plan. On an annual basis, the Committee determines the
compensation of the members of NCR’s Board of Directors (the “Directors”) within
the parameters of the Program. The Committee has established the following
compensation program for the Directors:

 

Annual Retainer

 

Each non-employee Director will receive a retainer of $40,000 for the fiscal
year beginning on the date of each annual stockholders’ meeting, and ending on
the day before the next following such meeting, payable in 25% increments on
June 30, September 30, December 31, and March 31, provided the individual is
serving as a Director on those dates. If not, the remaining amount of the
retainer is forfeited. The retainer for a non-employee Chairman of the Board is
$225,000.

 

Committee chairs receive an additional annual retainer of $5,000, except that
the Chair of the Audit Committee receives an annual additional retainer of
$12,000. Non-employee Directors receive a meeting fee of $1,500 for each regular
Board or committee meeting attended and each special Board meeting attended. If
a committee holds a special meeting, the committee chair will determine if the
meeting is subject to the meeting fee. In 2004, meeting fees were paid for all
special committee meetings.

 

Prior to the annual stockholders’ meeting, a Director may elect to receive all
or a portion of the retainer in NCR common stock instead of cash. The Director
may also elect to defer receipt of the stock until either (a) termination as a
Director, (b) the date 5 or 10 years from the first day of the fiscal year for
which it is payable, or (c) in one to five equal annual installments, beginning
either the year after the retainer is earned, or the year following the date of
termination as a Director.

 

Stock units accounts are maintained for deferred stock payments, with dividend
reinvestment. Deferred stock payments may be paid in cash or in stock. An
individual who terminates as a Director prior to the date of payment of deferred
stock units may elect, prior to termination, to convert the deferred stock units
to a deferred stock account.

 

Initial Stock Grant

 

Each non-employee Director upon first election to the Board will receive an
initial stock grant of NCR common stock with a value that equal to the
then-current annual retainer fee based on competitive analogs. The stock may be
received immediately, or the Director can elect before taking office to defer
receipt for the same time periods available for deferral of the annual retainer.
If deferred, a stock unit account is maintained, with dividend reinvestment.
Payment is made only in NCR common stock.

 

Annual Option Grant

 

On the date of the annual stockholders’ meeting, each Director will be granted
options for a number of shares of NCR common stock as determined by the
Committee in its discretion, based on review of competitive data. The options
are fully vested on grant and are exercisable for ten years. If granted, the
stock is free of restrictions. Eligible Directors may elect to defer receipt of
this stock in the same manner available for deferring their annual retainers.